Citation Nr: 0727642	
Decision Date: 09/04/07    Archive Date: 09/14/07	

DOCKET NO.  05-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the character of the veteran's discharge from the 
military for his enlistment from March 1970 to September 1972 
constitutes a bar to Department of Veterans Affairs (VA) 
compensation and pension benefits based upon that period of 
service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from March to 
December 1970, and from December 1970 to September 1972.  
Since his separation in December 1970 was solely for the 
purpose of immediate reenlistment, his separation in 
December 1970, prior to the expiration of his ordinary period 
of enlistment, was solely a conditional discharge in 
accordance with 38 C.F.R. § 3.13 (2006) and, for VA purposes, 
this means that the veteran had a single enlistment for 
character of discharge purposes from March 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations regarding the 
veteran's character of discharge for VA benefit purposes from 
the VA Regional Office (RO) in St. Louis, Missouri.  The case 
is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the veteran's service in Vietnam, he was punished 
under Article 15, Uniform Code of Military Justice (UCMJ) on 
three occasions; and after his return from overseas to Fort 
Carson, Colorado, he was punished under Article 15, UCMJ, for 
an absence without leave (AWOL) from 1 to 16 February 1972.  

3.  The veteran was again AWOL from 7 May to 11 July 1972, a 
period of 65 days, which was terminated by apprehension, and 
he was referred to trial by Court-Martial for this offense.  

4.  The veteran submitted an application for discharge in 
lieu of trial by court-martial, and was separated with an 
under other than honorable conditions (UOTHC) discharge 
characterization.

5.  The veteran's unauthorized absence from 7 May to 11 July 
1972, a period of 65 days, constituted a serious military 
offense under the UCMJ, and constituted a continuing offense 
all during the period of unauthorized absence, and represents 
willful and persistent misconduct which directly resulted in 
his UOTHC discharge characterization.

6.  The veteran was not insane at any time during service, 
including any time during his unauthorized absence from 7 May 
to 11 July 1965. 


CONCLUSION OF LAW

The veteran's discharge was issued under dishonorable 
conditions and bars him from receiving VA compensation or 
pension benefits based upon the period of service for which 
it was issued.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5100, 
5102, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. § 3.12, 
3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in May 2003, 
prior to the issuance of the adverse rating decisions which 
now form the basis of this appeal.  This notice informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical  and service 
personnel records were collected for review.  Additionally, 
the veteran's earlier application for upgrade of his 
discharge characterization from the US Army Board for 
Correction of Military records was also collected for review.  
The veteran provided written argument and lay statements in 
his behalf.  All know evidence which is relevant to the 
threshold question of the character of the veteran's 
discharge has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred or aggravated during 
service, if the claimant was "discharged or released under 
conditions other than dishonorable."  38 U.S.C.A. §§ 1110, 
1112, 1137.  The definition of "veteran" in 38 U.S.C.A. 
§ 101(2) includes the requirement that the "person [had been] 
discharged or released [from active service] under conditions 
other than dishonorable."  38 C.F.R. § 3.12 does not limit 
"dishonorable conditions" to only those cases where a 
dishonorable discharged was adjudged.

If the former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim was based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release is considered to have been issued 
under dishonorable conditions, if it includes a discharge 
under other than honorable conditions (UOTHC) issued because 
of willful and persistent misconduct.  A discharge because of 
a (one) minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4). 

For VA purposes, an insane person is one who, while not 
mentally defective of constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such a basis 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with the peace of society, or has so departed (becomes 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97.  

An honorable discharge or general, under honorable conditions 
discharge, issued through a Board for Correction of Records 
established under the authority of 10 U.S.C.A. 1552 is final 
and conclusive on VA.  Such action sets aside any prior bar 
to benefits imposed.  38 C.F.R. § 3.12(e).  

Analysis:  During the veteran's overseas service in Vietnam, 
he was punished under Article 15, UCMJ, on three separate 
occasions.  The offenses underlying these Article 15's would 
be considered minor in nature, except the Article 15 in 
September 1971 included a specification of failure to follow 
the lawful order of a superior commissioned officer, which is 
not a minor offense.  After the veteran returned from 
overseas to Fort Carson, Colorado, he received a fourth 
Article 15 for an AWOL from 1 to 16 February.  As under 30 
days, this would also be considered a minor offense.  

The veteran subsequently went AWOL on 7 May 1972, and 
remained absent until his unauthorized absence was terminated 
by apprehension on 11 July 1972.  This unauthorized absence 
extended for a period of 65 days.  Command authorities 
determined that this lengthy absence warranted judicial 
action, and the veteran was charged with an extended 
unauthorized absence to be held before a trial by Court-
Martial.  

Having been so charged, in July 1972, the veteran initiated a 
request for discharge for the good of the service, requesting 
an administrative separation in lieu of his pending trial by 
court-martial.  His application for discharge in lieu of 
court-martial included a statement of his understanding that 
we would likely be issued a discharge characterization under 
other than honorable conditions (UOTHC), and also 
acknowledged that he would be deprived of all or many 
benefits administered by VA, and other possible rights and 
benefits as a veteran under both Federal and State law.  It 
acknowledged that he had been furnished with a list 
containing most Federal veterans benefits and the effect of 
an undesirable discharge upon each listed benefit.  

Documentation recommending approval of the veteran's 
application for discharge in lieu of Court-Martial 
specifically noted that there was "no evidence of mental 
deficiency or underlying emotional disturbance."  The service 
medical records also fail to contain any complaint, finding 
or diagnosis of psychiatric problems at any time during 
service.  In August 1972, a major general of the US Army 
approved the veteran's application for discharge in lieu of 
court-martial, and directed that he be separated with an 
UOTHC discharge characterization.  The veteran's DD Form 214 
reflects a significant amount of lost time due to repeated 
unauthorized absences during the veteran's sole enlistment, 
and also noted excessive leave of 71 days, all at the time of 
service separation in September 1972.  

There is also on file a record of the veteran's application 
for upgrade of discharge characterization to the Army Board 
for Correction of Military Records (ABCMR).  A Board of three 
individuals considered the veteran's application for 
discharge upgrade in May 2003.  A memorandum decision of the 
ABCMR noted that the Manual for Court-Martial included a 
punitive discharge was authorized for offenses under 
Article 86, UCMJ, for periods of AWOL in excess of 30 days.  
The ABCMR found that the veteran's voluntary request for 
separation for the good of the service, to avoid trial by 
court-martial, was administratively correct and in 
conformance with applicable regulations.  The ABCMR also 
found that the veteran had failed to submit any evidence 
showing that the record of his administrative UTOHC 
separation was in error or otherwise unjust.  No error was 
discovered, and the veteran's request for upgrade of his 
discharge characterization was denied.

On his behalf, the veteran has written his recollection that 
he elected to take an "early-out option," because he had 
little time remaining in his service enlistment.  He wrote 
that at that time, he did not know of the long-term 
consequences of his decision to take such "early-out."  He 
has written that his nearly three years of military service 
was generally creditable.  He also submitted his own and 
other lay statement attesting to a good and honorable 
post-service life.  

The Board finds that the veteran received an UOTHC discharge 
characterization at his own request, to avoid trial by court-
martial where he risked receipt of a punitive discharge, 
confinement at hard labor, and a permanent record of Federal 
conviction.  The veteran's application for discharge in lieu 
of court-martial itself acknowledges the loss of VA benefits 
associated with his application for discharge.  There is no 
evidence, nor is there any argument that the veteran's 
discharge in lieu of trial by court-martial failed to satisfy 
any or all regulatory requirements, and this finding was 
additionally made more recently in 2003 by the Army Board for 
Correction of Military Records.  There is certainly no 
evidence on file nor any argument by the veteran that he was 
insane at the time he was absent without leave from7 May to 
11 July 1972.  

In Winter v. Principi, 4 Vet. App. 29 (1993), the US Court of 
Appeals for Veterans Claims (Court) found that a veteran's 
unauthorized absence (AWOL) of 32 days constituted a severe 
offense, because it was punishable under the UCMJ by 
confinement of up to one year, and issuance of either a bad 
conduct or dishonorable discharge.  As the offense of AWOL is 
considered a continuing offense, the Court found that an 
extended period of AWOL in excess of 30 days also constituted 
willful and persistent misconduct consistent with 38 C.F.R. 
§ 3.12(d)(4).  The Court also held that because the 
underlying basis for the court-martial charge in that case 
was an AWOL less than 180 days, that 38 C.F.R. § 3.12(c)(6) 
was inapplicable, because that regulation was specifically 
created to deal with blanket clemency and discharge review 
and upgrade programs specifically created for Vietnam 
veterans.  The case before the Court at that time was 
essentially identical to that presented by the veteran in 
this appeal, and this did not involve any form of automatic 
clemency discharge upgrade.  In Copper v. Brown, 6 Vet. App. 
450, 453 (1994), the Court found that unauthorized absence is 
the type of offense that interferes with and precludes the 
performance of an appellant's military duties, and thus 
cannot constitute a minor offense.

Accordingly, the Board finds that the veteran's UOTHC 
discharge characterization resulted from willful and 
persistent misconduct of a serious nature, and not due to a 
minor offense, and the veteran was not insane for VA purposes 
at the time he committed this offense.  His UOTHC discharge 
characterization constitutes a bar to VA benefits of 
compensation and pension.  





ORDER



Inasmuch as the character of the appellant's discharge is a 
bar to payment of VA compensation and pension, the benefit 
sought on appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


